  Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA, and the            )
STATE OF TEXAS, ex rel. HICHEM CHIHI,        )      Civil Action No. 4:18-cv-00123
                                             )
                                             )      [FILED UNDER SEAL]
                   Plaintiff-Relator,        )
                                             )
            v.                               )
                                             )
CATHOLIC HEALTH INITIATIVES, et al.          )
                                             )
                   Defendants.               )


           CHI DEFENDANTS’ REPLY BRIEF IN SUPPORT OF ITS
                   CORRECTED MOTION TO STRIKE

      Defendants Catholic Health Initiatives (“CHI”) and CHI-St. Luke’s Health (“CHI-

St. Luke’s” (collectively, “Defendants”) submit this reply brief in support of their

Corrected Motion to Strike (Dkt. 258-1) Paragraphs 168-174 of Relator Hichem Chihi

(“Relator’s”) Second Amended Complaint (“SAC”).

                                   INTRODUCTION

      Relator attempts to show that Defendants’
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 2 of 12



       The intended effect of Relator’s allegations



                Relator’s problem though, is that for hundreds of years, courts have

protected these communications from being weaponized and misappropriated in

litigation, as Relator does here.

       Defendants are not required to provide irrefutable proof or rule out each of the far-

fetched claims and speculation raised in Relator’s Response to show Paragraphs 168-174

of the SAC are privileged.          Instead, Defendants must make an initial showing of

protection by the privilege. King v. Univ. Healthcare Sys., L.C., 645 F.3d 713, 721 (5th

Cir. 2011). Having carried this burden through an analysis of each contested allegation,

Defendants meet the elements required to assert the attorney-client privilege, and their

Motion to Strike should be granted.

                                        ARGUMENT

   1. Defendants Are Not Required to Proffer “Affirmative Evidence” and Have
      Met Their Burden to Assert Privilege

       Relator imposes a nonsensical standard requiring Defendants to submit extrinsic

proof and “particularized” claims that communications made between outside legal

counsel and its client are privileged. Dkt. 263-1 at 9-12. Relator asserts that Defendants

must submit affidavits, testimony, or other documentary evidence to support its claims,

but in doing so, Relator relies on distinguishable precedent. Id.

       Relator cites United States v. Kelly, 569 F.2d 928, 938 (5th Cir. 1978), to

“underscore the importance of the affirmative proof of the elements of privilege.” Dkt.


                                              2
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 3 of 12



263-1 at 10. In Kelly, the Court addressed a criminal defendant’s claim that his alleged

attorney should not have been able to testify against him, but where there was no

evidence that he ever engaged the attorney to represent him in the first place.

       Relator also cites Equal Employment Opportunity Comm'n v. BDO USA, L.L.P,

876 F.3d 690, 696 (5th Cir. 2017) (“E.E.O.C.”), Navigant Consulting, Inc. v. Wilkinson,

220 F.R.D. 467, 473-74 (N.D. Tex. 2004), and United States v. El Paso Co., 682 F.2d

530, 539 (5th Cir. 1982), all for the proposition that Defendants must offer affirmative

proof of its claim of attorney-client privilege. But each involved discovery disputes

where parties either withheld large volumes of documents in blanket fashion or were

engaged in fights about the sufficiency of a privilege log. Defendants are not attempting

to withhold documents from the Relator, and the allegations themselves provide more

than enough “proof” to evaluate the privilege.

       Relator’s own authority establishes that extrinsic evidence in unnecessary. In

King, the Fifth Circuit affirmed the District Court’s decision to refuse in camera review

of documents when the privilege log showed that documents were “privileged on their

face and protected from discovery.” King, 645 F.3d at 721. If a court can conclude from

the face of a privilege log that a communication is privileged, this Court can employ its

experience to determine that the allegations in Paragraphs 168-174 of the SAC are

privileged without extrinsic evidence. See Upjohn Co. v. United States, 449 U.S. 383,

389, 101 S. Ct. 677, 682 (1981) (privilege “may be interpreted by the courts of the United

States in light of reason and experience.”). At base, Defendants met their burden to prove



                                             3
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 4 of 12



the attorney-client privilege applies and have done so with sufficent particularity. See

Dkt. 258-1 at 5-8.

   2. The Contested Paragraphs Contain Privileged Information

            a. Paragraphs 168-169




See Rush v. Columbus Mun. Sch. Dist., 234 F.3d 706 (5th Cir. 2000) (



                     ) ; Gifford v. Target Corp., 723 F. Supp. 2d 1110, 1119 (D. Minn.

2010).



                                  Wilstein v. San Tropai Condo. Master Ass'n, 189 F.R.D.

371, 379 (N.D. Ill. 1999) (

                                                                               ).




         Relator’s argument about assessing whether business or legal advice was being

provided is also flawed because

                                             4
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 5 of 12




             See Dkt. 263-1 at 14; Diversified Indus., Inc. v. Meredith, 572 F.2d 596,610

(8th Cir. 1977); U.S. v. ChevronTexaco Corp., 241 F.Supp.2d 1065, 1076 N.D.Cal.2002).

      Relator also asserts that the communications were not made in confidence




                                  The correct measure of confidentiality is whether the

individuals receiving the information need it to perform their job functions. Upjohn Co.,

449 U.S. 391-95; 3 JACK W. WEINSTEIN ET AL., WEINSTEIN’S FEDERAL

EVIDENCE § 503.22[4] (Lexis 2014).




          b. Paragraph 170-171



                                                                 See Cottillion v. United

Ref. Co., 279 F.R.D. 290, 311 (W.D. Pa. 2011) (

                                                                         ).




                                           5
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 6 of 12



SAC ¶ 170; See Rush v. Columbus Mun. Sch. Dist., 234 F.3d 706 (5th Cir. 2000) (




                                                      Dkt. 263-1 at 17; Wilstein 189

F.R.D. at 379.




          c. Paragraphs 172-173

      Relator’s analysis completely misses the mark.        Rather than viewing the

application of privilege through the eyes of the actual privilege-holder (Defendants),

Relator proffers his own subjective and irrelevant views




                                          6
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 7 of 12




                                  By virtue of Relator’s own authority, this constitutes a

privileged exchange. El Paso Co., 682 F.2d at 538 n.8; see also Upjohn Co., 449 U.S.

390.

                                                Upjohn Co. 449 U.S. at 394–95.




                                    Id; See Commodity Futures Trading Comm’n v.

Weintraub, 471 U.S. 343, 348 (1985).




                   Philadelphia v. Westinghouse Electric Corp., 205 F.Supp. 830, 831

(E.D. Pa. 1962). While an underlying fact may be non-privileged, “[t]he client cannot be

compelled to answer the question, ‘What did you say or write to the attorney?’” which is

precisely what is happening here. Id.

                                            7
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 8 of 12



       Relator’s cases on this point are distinguishable. In E.E.O.C. v. Texas Ear, Nose

& Throat Consultants, P.L.L.C., No. CIV.A. H-05-3374, 2006 WL 626309 (S.D. Tex.

Mar. 10, 2006), the disclosure of an employer’s alleged retaliation occurred through the

employee’s submission of two unsolicited letters to counsel,

                                                                            In Sims v. Roux

laboratories, Inc., No. CIV.A. 06-10454, 2007 WL 2571941, at *3 (E.D. La. Aug. 31,

2007), the court held that statements “unrelated to matters within the scope of [plaintiff's]

corporate duties or to securing legal advice for the corporation” are not privileged

communications. Id. at *3.




          d. Paragraph 174

       Relator asserts that Paragraph 174 is a business communication lacking any

privileged exchange. Dtk. 263-1 at 20-21. But in the same breath, Relator acknowledges

that Paragraph 174




                                                              Relator could have pled his

allegation without the privileged content, but made a calculated decision

                                           That choice should cost him the ability to keep

this in allegation in the SAC.



                                             8
   Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 9 of 12



                                   CONCLUSION

       Defendants request the Court strike Paragraphs 168-174 from the SAC pursuant to

Rule 12(f) and order that they remain under seal indefinitely.          Alternatively, the

Defendants respectfully request in camera review of Paragraphs 168-174, through a

supervised process to avoid the potential waiver of attorney-client privilege covering

other communications and documents that would allow for the Court’s adjudication of

this issue.


Dated: January 21, 2020                       Respectfully submitted,

                                              POLSINELLI PC

                                              By: /s/ Brian F. McEvoy
                                                   Brian F. McEvoy
                                                   Attorney-In-Charge
                                                   Georgia State Bar No. 490845
                                                   (Admitted Pro Hac Vice)
                                                   1201 West Peachtree Street
                                                   Atlanta, GA 30309
                                                   (404) 253-6021 (Direct)
                                                   (404) 253-6060 (Facsimile)
                                                   bmcevoy@polsinelli.com

                                                   Asher D. Funk
                                                   Illinois State Bar No. 6295022
                                                   Federal ID No. 3138175
                                                   150 N. Riverside Plaza, Suite 3000
                                                   Chicago, IL 60606
                                                   (312) 873-3635 (Direct)
                                                   (312) 819-1910 (Facsimile)
                                                   afunk@polsinelli.com

                                                   Kevin M. Coffey
                                                   Illinois State Bar No. 6303073
                                                   (Admitted Pro Hac Vice)
                                                   150 N. Riverside Plaza, Suite 3000
                                                   Chicago, IL 60606
                                                   (312) 873-2986 (Direct)

                                          9
Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 10 of 12



                                         (312) 819-1910 (Facsimile)
                                         kcoffey@polsinelli.com

                                         Mark S. Armstrong
                                         Texas State Bar No. 01321900
                                         Federal ID No. 219390
                                         1000 Louisiana Street
                                         Suite 6400
                                         Houston, TX 77002
                                         (713) 374-1660 (Direct)
                                         marmstrong@polsinelli.com


                                         ATTORNEYS FOR THE CHI
                                         DEFENDANTS




                                   10
  Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 11 of 12



                          CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief complies with the requirements set forth in Hon.

Charles R. Eskridge III’s Court Procedures. This brief contains 1,998 words, excluding

the case caption, table of contents, table of authorities, signature block, and certificates,

and was prepared in 13-point Times New Roman font.

                                           /s/ Brian F. McEvoy
                                          Attorney for CHI Defendants




                          CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred in good faith with Ruth Brown, counsel for

Relator, regarding the subject matter of this motion. Counsel for Relator and counsel for

CHI Defendants were unable to reach an agreement on whether the Second Amended

Complaint contains attorney-client privileged communications. However, both Parties

agreed to keep the Second Amended Complaint, First Amended Complaint and the

Original Complaint under seal until the Court rules on the CHI Defendants Corrected

Motion to Strike. (Doc. 258-1).


                                           /s/ Brian F. McEvoy
                                          Attorney for CHI Defendants
  Case 4:18-cv-00123 Document 267-2 Filed on 01/21/20 in TXSD Page 12 of 12



                            CERTIFICATE OF SERVICE

      I hereby certify that on the 21st day of January, 2020, a true and correct copy of

the foregoing was electronically served on counsel for all parties properly registered to

receive notice via the Court’s CM/ECF system.


                                          /s/ Brian F. McEvoy
                                         Attorney for CHI Defendants




                                           2
